--------------------------------------------------------------------------------

Exhibit 10.2
 
 
 
 

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT


dated as of May 13, 2005
 

between


5544 JFK III ASSOCIATES


as Seller,


and
 

METRO SAI HOSPITALITY L.L.C.


as Purchaser




IN CONNECTION WITH THE SALE AND PURCHASE OF THE
DOUBLETREE CLUB HOTEL, JAMAICA, NEW YORK
 

--------------------------------------------------------------------------------

 

 


--------------------------------------------------------------------------------


 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT, dated as of the 13th day of May, 2005, (the
“Agreement”) between 5544 JFK III ASSOCIATES, a Pennsylvania limited partnership
(“Seller”), and METRO SAI HOSPITALITY L.L.C., a New York limited liability
company (“Purchaser”), provides:


ARTICLE I


DEFINITIONS; RULES OF CONSTRUCTION


1.1   Definitions. The following terms shall have the indicated meanings:
 

“Act of Bankruptcy” shall mean if a party hereto or any member or general
partner thereof shall (a) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (b) admit in writing its
inability to pay its debts as they become due, (c) make a general assignment for
the benefit of its creditors, (d) file a voluntary petition or commence a
voluntary case or proceeding under the Federal Bankruptcy Code (as now or
hereafter in effect), (e) be adjudicated a bankrupt or insolvent, (f) file a
petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, winding-up or composition or adjustment of debts,
(g) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case or proceeding
under the Federal Bankruptcy Code (as now or hereafter in effect), or (h) take
any corporate or limited liability company action for the purpose of effecting
any of the foregoing; or if a proceeding or case shall be commenced, without the
application or consent of a party hereto or any general partner thereof, in any
court of competent jurisdiction seeking (1) the liquidation, reorganization,
dissolution or winding-up, or the composition or readjustment of debts, of such
party or general partner, (2) the appointment of a receiver, custodian, trustee
or liquidator or such party or general partner or all or any substantial part of
its assets, or (3) other similar relief under any law relating to bankruptcy,
insolvency, reorganization, winding-up or composition or adjustment of debts,
and such proceeding or case shall continue undismissed; or an order (including
an order for relief entered in an involuntary case under the Federal Bankruptcy
Code, as now or hereafter in effect) judgment or decree approving or ordering
any of the foregoing shall be entered and continue unstayed and in effect, for a
period of 60 consecutive days.


“Assignment and Assumption Agreement” shall mean that certain Assignment and
Assumption Agreement, dated as of the Closing Date by and between Seller and
Purchaser, whereby Seller assigns and Purchaser assumes all of Seller’s right,
title and interest in, to and under all licenses, contracts, leases, permits and
agreements affecting the Property, including, without limitation, the Leases and
Operating Agreements, and all warranties and guarantees from any contractors,
subcontractors, manufacturers, and suppliers with respect to the Improvements.


“Authorizations” shall mean all licenses, permits and approvals required by any
governmental or quasi-governmental agency, body or officer for the ownership,
operation and use of the Property or any part thereof.
 


--------------------------------------------------------------------------------




“Closing” shall mean the closing of the sale and acquisition of the Property
pursuant to this Agreement.
 

“Closing Date” shall mean the date on which the Closing occurs.
 

“Consideration” shall mean $11,500,000.00.
 

“Continuing Liabilities” shall include liabilities arising under Operating
Agreements, Leases, equipment leases or related to the operation of the Hotel on
and subsequent to the Closing Date, or proration credits at Closing.


“Deposit” shall mean the amount of Five Hundred Thousand and No/100 Dollars
($500,000.00).
 

“Employment Agreements” shall mean any and all employment agreements, written or
oral, between the Seller or its managing agent and the persons employed with
respect to the Property.
 

“Escrow Agent” shall mean Summit Associates, 100 Lafayette Street, 3rd Floor,
New York, New York 10013.
 
"Excluded Assets" shall mean:


(a)  all cash, bank accounts and money invested with financial institutions and
other liquid assets of the Seller;


(b)  any interest in and to any refund of Taxes of the Seller for any period and
any interest in and to any refund of Taxes relating to the Hotel or its
operations, prior to the Closing;


(c)  all credits, claims for refund, prepaid expenses, deferred charges, escrow
accounts, advance payments, security or other deposits, including recoverable
deposits, and prepaid items (and, in each case, security interests relating
thereto) arising from or in connection with, or related to, the Seller, its
contracts or assets;


(d)  all claims or rights against any Person of the Seller arising prior to
Closing date;


(e)  all insurance policies owned by the Seller and all rights, claims, proceeds
and causes of action of the Seller under insurance policies and all rights in
the nature of insurance, indemnification or contribution relating to the Seller
or its property;


(f)  all of Seller’s rights under this Agreement and any other agreement to sell
assets of the Seller now existing or in the future and all cash and non-cash
consideration payable or deliverable to Seller pursuant to the terms and
provisions hereof and thereof;



--------------------------------------------------------------------------------




(g)  all books and records of the Seller that do not relate primarily to the
Hotel, financial statements, and accounting ledgers, records, and work-papers;


(h)  Management proprietary system;


(i)   All computers, including but not limited to the computer in the General
Manager’s office and the computer in the Sales Office; provided that the
computers in the Business Center shall not be excluded;


(j)   Minivan;


(k)  Fax/copier/printer machine in General Manager’s office;


(l)   Timeclock


(m)      All manuals, files, and employee records of Seller and/or HHMLP (as
defined in Section 3.12).


(n)  License (unless Purchaser obtains consent of Franchisor approving a
transfer of the License to Purchaser); and


(o)  liquor license.
 
“Existing Financing” shall mean, collectively, that certain financing by GE
Capital to Seller with an outstanding principle balance of approximately
$7,903,679.74; the exact amount of which shall be set forth on the settlement
statement at Closing.


“FIRPTA Certificate” shall mean the affidavit of the Seller under Section 1445
of the Internal Revenue Code certifying that Seller is not a foreign
corporation, foreign Seller, foreign limited liability company, foreign trust,
foreign estate or foreign person (as those terms are defined in the Internal
Revenue Code and the Income Tax Regulations), in form and substance satisfactory
to the Purchaser.
 

“Governmental Body” means any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign.


 “Hotel” shall mean the 110-room Doubletree Club hotel and related amenities
located on the Land.
 

“Improvements” shall mean the Hotel and all other buildings, improvements,
fixtures and other items of real estate located on the Land.


 “Insurance Policies” shall mean those certain policies of insurance described
on Exhibit C attached hereto.
 

--------------------------------------------------------------------------------


 
“Intangible Personal Property” shall mean all intangible personal property owned
or possessed by the Seller and used in connection with the ownership, operation,
leasing, occupancy or maintenance of the Property (other than the Excluded
Assets, the License and the liquor license), including, without limitation, the
Authorizations, general intangibles, business records, plans and specifications,
surveys and title insurance policies pertaining to the real property and the
personal property, all other licenses which are transferable, permits and
approvals with respect to the construction, ownership, operation, leasing,
occupancy or maintenance of the Property, any unpaid award for taking by
condemnation or any damage to the Land by reason of a change of grade or
location of or access to any street or highway, excluding (a) the Excluded
Assets which shall be maintained and/or distributed to Seller prior to the
Closing Date and (b) any of the aforesaid rights the Purchaser elect not to
acquire.




“Inventory” shall mean all inventory located at the Hotel, including without
limitation, all mattresses, pillows, bed linens, towels, paper goods, soaps,
cleaning supplies and other such supplies.
 

"Knowledge" shall mean the actual knowledge of the Seller.


 “Land” shall mean that certain parcel of real estate lying and being in the
Borough of Queens and City of Jamaica, New York, as more particularly described
on Exhibit A attached hereto, together with all easements, rights, privileges,
remainders, reversions and appurtenances thereunto belonging or in any way
appertaining, and all of the estate, right, title, interest, claim or demand
whatsoever of the Seller therein, in the streets and ways adjacent thereto and
in the beds thereof, either at law or in equity, in possession or expectancy,
now or hereafter acquired.
 

“Leases” shall mean those leases of real property listed on Exhibit D attached
hereto.
 

“Operating Agreements” shall mean the management agreements, service contracts,
supply contracts, leases (other than the Leases) and other agreements, if any,
in effect with respect to the construction, ownership, operation, occupancy or
maintenance of the Property. All of the Operating Agreements in force and effect
as of the date hereof are listed on Exhibit E attached hereto.
 

“Owner's Title Policy” shall mean an owner's policy of title insurance or the
applicable endorsement issued to the Purchaser by the Title Company, dated as of
the Closing Date, pursuant to which the Title Company insures the Purchaser's
ownership of fee simple title to the Real Property (including the marketability
thereof) subject only to Permitted Title Exceptions. The Owner's Title Policy
shall insure the Purchaser in the amount of the Consideration and shall be
acceptable in form and substance to the Purchaser. The description of the Land
in the Owner's Title Policy shall be by courses and distances and shall be
identical to the description shown on a survey provided by the Seller to the
Purchaser.


“Permitted Title Exceptions” shall mean those exceptions to title to the Real
Property that are satisfactory to the Purchaser as determined pursuant to
Section 2.2.
 

--------------------------------------------------------------------------------





“Property” shall mean collectively the Land, Improvements, the Inventory, the
Reservation System, the Tangible Personal Property and the Intangible Personal
Property.
 
“Real Property” shall mean the Land and the Improvements.
 

“Reservation System” shall mean the Seller’s or the Hotel manager’s Reservation
Terminal and Reservation System equipment and software (other than the
Management proprietary system), if any.


“Study Period” shall mean a period preceding the date of execution of this
Agreement, which period has already expired.


“Tangible Personal Property” shall mean the items of tangible personal Property,
other than the Excluded Assets, consisting of all furniture, fixtures and
equipment situated on, attached to, or used in the operation of the Hotel, and
all furniture, furnishings, equipment, machinery, and other personal property of
every kind located on or used in the operation of the Hotel and owned by the
Seller.
 

“Title Commitment” shall mean the commitment by the Title Company to issue the
Owner's Title Policy.
 

“Title Company” shall mean Summit Associates, 100 Lafayette Street, 3rd Floor,
New York, New York 10013.


“Tray Ledger” shall mean the final night's room revenue (revenue from rooms
occupied as of 12:01 a.m. on the Closing Date, exclusive of food, beverage,
telephone and similar charges which shall be retained by the Seller as part of
the Excluded Assets), including any sales taxes, room taxes or other taxes
thereon.
 

“Utilities” shall mean public sanitary and storm sewers, natural gas, telephone,
public water facilities, electrical facilities and all other utility facilities
and services necessary for the operation and occupancy of the Property as a
hotel.


1.2   Rules of Construction. The following rules shall apply to the construction
and interpretation of this Agreement:
 

(a)  Singular words shall connote the plural number as well as the singular and
vice versa, and the masculine shall include the feminine and the neuter.
 

(b)  All references herein to particular articles, sections, subsections,
clauses or exhibits are references to articles, sections, subsections, clauses
or exhibits of this Agreement.
 

(c)  Headings contained herein are solely for convenience of reference and shall
not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.
 

--------------------------------------------------------------------------------


 
(d)  Each party hereto and its counsel have reviewed and revised (or requested
revisions of) this Agreement, and therefore any usual rules of construction
requiring that ambiguities are to be resolved against a particular party shall
not be applicable in the construction and interpretation of this Agreement or
any exhibits hereto.
 
ARTICLE II


PURCHASE AND SALE; STUDY PERIOD;
PAYMENT OF CONSIDERATION


2.1   Purchase and Sale. In consideration of the payment of the Consideration by
Purchaser to Seller, Seller agrees to sell, assign and transfer the Property to
Purchaser and Purchaser agrees to purchase the Property, in accordance with the
terms and conditions set forth herein.


(a)   The Consideration shall be paid as follows:


(i)  Purchaser has deposited the Deposit in an interest bearing account, which
is and shall be fully refundable in accordance with the provisions with respect
to the refund thereof as set forth in this Agreement, including, without
limitation, unsatisfactory results of the Study Period, in Purchaser’s sole
discretion, and/or default by Seller hereunder; and


(ii)  The balance of the Consideration, subject to adjustment as provided in
this Agreement, shall be paid by the Purchaser by wire transfer to the Seller or
such payee as the Seller may direct at the Closing. The Seller shall provide
Purchaser on or before the Closing with Seller’s wiring instructions for the
payment of the Consideration.



 
(b)
The Consideration shall be held by the Escrow Agent to be released to Seller
upon delivery of the certificates, documents, instruments, agreements and other
closing deliveries required by this Agreement.



2.2   Study Period. 


(a)   The Purchaser shall have the right, until the end of the Study Period, to
enter upon the Real Property and to perform, at the Purchaser's expense, such
economic, surveying, engineering, environmental, topographic and marketing
tests, studies and investigations as the Purchaser may deem appropriate provided
Purchaser gives Seller at least twenty-four (24) hours notice prior to entering
on the Real Property. The Purchaser shall investigate the Property and the
Seller, including, without limitation, a full environmental due diligence audit
and investigation of the Property and UCC, lien, litigation, judgment and
bankruptcy searches on the Seller. If such tests, studies and investigations
warrant, in the Purchaser' sole, absolute and unbelievable discretion, the
purchase of the Interests for the purposes contemplated by the Purchaser, then
the Purchaser may elect to proceed to Closing and shall so notify the Seller
prior to the expiration of the Study Period. If for any reason the Purchaser do
not so notify the Seller of their determination to proceed to Closing prior to
the expiration of the Study Period, or if the Purchaser notify the Seller, in
writing, prior to the expiration of the Study Period that it has determined not
to proceed to Closing, this Agreement automatically shall terminate, and the
Purchaser shall be released from any further liability or obligation under this
Agreement other than Purchaser's indemnification obligations given pursuant to
this paragraph which shall survive termination of this Agreement, and the
Deposit together with interest accrued thereon shall be immediately refunded to
Purchaser. Purchaser shall indemnify Seller for any loss, damage or liabilities
arising our of activities relating to the Study Period and Purchaser shall
obtain an insurance policy, in amounts and with a company, satisfactory to
Seller and naming the Seller as an additional insured prior to entry upon the
Property.
 

--------------------------------------------------------------------------------


 
(b)   During the Study Period, the Seller shall make available to the Purchaser,
its agents, auditors, engineers, attorneys and other designees, for inspection
copies of all existing architectural and engineering studies, surveys, title
insurance policies, zoning and site plan materials, correspondence,
environmental audits, environmental report, zoning compliance, tax returns,
accounts, franchise agreement, deed and operating and services contracts, and
other related materials or information if any, relating to the Property to the
extent they are available in Seller’s possession.
 


(c)   During the Study Period, the Purchaser, at their expense, may cause an
examination of title to the Property to be made, and, prior to the expiration of
the Study Period, shall notify the Seller of any defects in title shown by such
examination that the Purchaser are unwilling to accept. The Seller shall notify
the Purchaser whether the Seller are willing to cure such defects and to proceed
to Closing. Seller may cure, but shall not be obligated to cure such defects. If
such defects consist of deeds of trust, mechanics' liens, tax liens or other
liens or charges in a fixed sum or capable of computation as a fixed sum, the
Seller, at their option, shall pay and discharge (in which event, the Escrow
Agent is authorized to pay and discharge at Closing) such defects at Closing. If
the Seller are unwilling or unable to cure any such defects by Closing, the
Purchaser shall elect (1) to waive such defects and proceed to Closing without
any abatement in the Consideration or (2) to terminate this Agreement and
receive a return of the Deposit with interest thereon. The Seller shall, after
the date of this Agreement, take all reasonable best efforts to prevent the
Property from being subjected to any liens, encumbrances, covenants, conditions,
restrictions, easements or other title matters or seek any zoning changes or
take any other action which may affect or modify the status of title without the
Purchaser' prior written consent, which consent shall not be unreasonably
withheld or delayed. All title matters revealed by the Purchaser's title
examination and not objected to by the Purchaser as provided above shall be
deemed Permitted Title Exceptions. If Purchaser shall fail to examine title and
notify the Seller of any such title objections by the end of the Study Period,
all such title exceptions (other than those rendering title unmarketable and
those that are to be paid at Closing as provided above and other than any title
exceptions first appearing after the date of Purchaser’s title examination)
shall be deemed Permitted Title Exceptions.


(d)   During the Study Period, Seller shall make available to Purchaser copies
of existing Franchise Agreement and existing loan documents.



--------------------------------------------------------------------------------




(e)   During the Study Period, Purchaser shall contact the Licensor, and obtain
tentative approval of the transfer of the franchise to Purchaser or its
subsidiary or affiliate.


(f)   During the Study Period, Purchaser shall contact GE Capital, and obtain
tentative approval of the transfer/assumption of Seller’s loans, including
mortgage loans, to/by Purchaser or its subsidiary or affiliate.

 
ARTICLE III


SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 

To induce the Purchaser to enter into this Agreement and to purchase the
Property, the Seller hereby jointly and severally makes the following
representations, warranties and covenants, upon each of which Seller
acknowledges and agrees that Purchaser is entitled to rely and has relied upon:


3.1   Identity and Power.


(a)   Seller is and has all requisite powers and all governmental licenses,
authorizations, consents and approvals necessary to carry on its business as now
conducted, to execute and deliver this Agreement and any document or instrument
required to be executed and delivered on behalf of the Seller hereunder, to
perform his obligations under this Agreement and any such other documents or
instruments and to consummate the transactions contemplated hereby; and


(b)   Seller is a Pennsylvania limited partnership duly organized, validly
existing under the laws of the Commonwealth of Pennsylvania, and has all
requisite power and authority under the laws of such Commonwealth and under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. Seller has duly
qualified and is in good standing as a limited partnership in the State of New
York.


3.2   Authorization, No Violations and Notices.
 

(a)   The execution, delivery and performance of this Agreement by Seller, and
the consummation of the transactions contemplated hereby have been duly
authorized, adopted and approved by the Seller as necessary. No other
proceedings are necessary to authorize this Agreement and the transactions
contemplated hereby. This Agreement has been duly executed by Seller and is a
valid and binding obligation enforceable against Seller in accordance with its
terms.
 

(b)   Neither the execution, delivery, or performance by Seller of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by Seller with any of the provisions hereof, will,
 

--------------------------------------------------------------------------------


 
(i)   except for the terms of the Seller's Existing Financing, the License and
the liquor license, violate, conflict with, result in a breach of any provision
of, constitute a default (or an event that, which, with or lapse of time or
both, would constitute a default) under, result in the termination of,
accelerate the performance required by, or result in a right of termination or
acceleration, or the creation of any lien, security interest, charge, or
encumbrance upon any of the Property or assets of the Seller, under any of the
terms, conditions, or provisions of, the Certificate of Limited Partnership of
such Seller (if applicable), the Limited Partnership Agreement, license, lease,
agreement, or other instrument, or obligation to which the Seller is a party, or
by which the Seller may be bound, or to which the Seller or the Property or
assets may be subject; or
 


(ii)        violate any judgment, ruling, order, writ, injunction, decree,
statute, rule, or regulation applicable to the Seller or its Property or assets
that would not be violated by the execution, delivery or performance of this
Agreement or the transactions contemplated hereby by the Seller or compliance by
the Seller with any of the provisions hereof.


(c)   The Seller has conducted no business other than the ownership of the
Property.
 


3.3   Litigation With Respect to Seller. Except as set forth on Exhibit F there
is no action, suit or proceeding pending against or affecting the Seller or any
part of or interest in the Property in any court, before any arbitrator or
before or by any governmental agency which (a) in any manner raises any question
affecting the validity or enforceability of this Agreement or any other material
agreement or instrument to which the Seller is a party or by which it is bound
and that is or is to be used in connection with, or is contemplated by, this
Agreement, (b) could materially and adversely affect the business, financial
position or results of operations of the Seller, (c) could materially and
adversely affect the ability of the Seller to perform its obligations hereunder,
or under any document to be delivered pursuant hereto, or (d) could create a
lien on the Property.




3.4   Property.
 

(a)   The Property will be on the Closing Date, free and clear of all liens and
encumbrances, except for the Permitted Title Exceptions and the Existing
Financing, and the Seller has good, marketable title thereto and the right to
convey same. The Seller is the fee simple owner of the Real Property and the
sole owner of the Property.


(b)   The assets of the Seller will be on the Closing Date, free and clear of
all liens and encumbrances, and the Seller has good and marketable title thereto
and the Seller has the right to convey same in accordance with the terms of this
Agreement.


3.5   Bankruptcy with Respect to Seller. No Act of Bankruptcy has occurred with
respect to the Seller.



--------------------------------------------------------------------------------




3.6   Brokerage Commission. The Seller have not engaged the services of, nor is
it or will it become liable to, any real estate agent, broker, finder or any
other person or entity for any brokerage or finder's fee, commission or other
amount with respect to the transaction described herein.


3.7   Intentionally Omitted.
 

3.8   Intentionally Omitted.


3.9   Intentionally Omitted.
 

3.10         Contracts and Agreements. There is no loan agreement, guarantee,
note, bond, indenture and other debt instrument, lease and other contract to
which the Seller is a party or by which its assets are bound other than
Permitted Title Exceptions, the Leases, the Operating Agreements, and the loan
documents respecting Existing Financing (the “Existing Financing Documents”)
with GE Commercial Finance Business Property Corporation f/k/a General Electric
Capital Business Asset Funding Corporation (“Lender” or “GE Capital”), and such
Existing Financing shall be assumed by Purchaser as herein provided.


3.11         No Special Taxes. The Seller has no Knowledge of, nor has received
any written notice of, any special taxes or assessments relating to the Seller
or Property or any part thereof or any planned public improvements that may
result in a special tax or assessment against the Property.


3.12         Compliance with Existing Laws. The Seller possesses all
Authorizations, each of which is valid and in full force and effect, and, to
Seller’s Knowledge, no provision, condition or limitation of any of the
Authorizations has been breached or violated. Notwithstanding the foregoing, and
to the extent not prohibited by applicable law, the Seller’s existing hotel
manager, Hersha Hospitality Management, L.P. (“HHMLP”), and Purchaser will enter
into an Interim Beverage Service Agreement, in form and substance acceptable to
Seller, which will permit Purchaser to have use of HHMLP’s liquor license from
the Closing Date until the earlier of (i) Purchaser's receipt of a new liquor
license for the Hotel, or (ii) six (6) months from the Closing Date. Purchaser
shall bear all costs and expenses that Seller or HHMLP may incur in connection
with the transfer of the liquor license, and Purchaser shall indemnify HHMLP and
Seller for any losses, liabilities, claims, actions, damages, and expenses in
connection with Purchaser’s use of, or activities involving, the liquor license.


3.13         Operating Agreements. No fact or circumstance has occurred which,
by itself or with the passage of time or the giving of notice or both, would
constitute a material default under any of the Operating Agreements. Without the
prior written consent of the Purchaser, which consent will not be unreasonably
withheld or delayed, the Seller shall not enter into any new management
agreement, maintenance or repair contract, supply contract, lease in which it is
lessee or other agreements with respect to the Property, nor shall the Seller
enter into any agreements modifying the Operating Agreements.



--------------------------------------------------------------------------------




3.14         Warranties and Guaranties. The Seller shall not release or modify
any warranties or guarantees, if any, of manufacturers, suppliers and installers
relating to the Improvements and the Tangible Personal Property or any part
thereof, except with the prior written consent of the Purchaser, which consent
shall not be unreasonably withheld or delayed. A complete list of all such
warranties and guaranties in effect as of the date of this Agreement is attached
hereto as Exhibit B.


3.15         Intentionally Omitted.


3.16         Condemnation Proceedings; Roadways. The Seller has received no
written notice of any condemnation or eminent domain proceeding pending or
threatened against the Property or any part thereof. The Seller has no Knowledge
of any change or proposed change in the route, grade or width of, or otherwise
affecting, any street or road adjacent to or serving the Real Property.


3.17         Labor Disputes and Agreements. There are not currently any labor
disputes pending or, to Seller's knowledge, threatened as to the operation or
maintenance of the Property or any part thereof. The Seller is not a party to
any union or other collective bargaining agreement with employees employed in
connection with the ownership, operation or maintenance of the Property. The
employees of the Seller are at will employees.


3.18         Financial Information. To the Seller’s Knowledge, except as
otherwise disclosed in writing to the Purchaser prior to the end of the Study
Period, for each of the Seller’s accounting years, when a given year is taken as
a whole, all of the Seller’s financial information previously delivered or to be
delivered to the Purchaser is and shall be correct and complete in all material
respects.


3.19         Organizational Documents. The Seller’s Organizational Documents are
in full force and effect and have not been modified or supplemented, and no fact
or circumstance has occurred that, by itself or with the giving of notice or the
passage of time or both, would constitute a default thereunder.


3.20         Operation of Property. The Seller covenant that between the date
hereof and the date of Closing Seller shall cause the Seller to (a) operate the
Property only in the usual, regular and ordinary manner consistent with the
Seller’s prior practice, (b) maintain the books of account and records in the
usual, regular and ordinary manner, in accordance with Seller’s accounting
system, and (c) use all reasonable efforts to preserve intact the present
business organization, keep available the services of the present officers and
employees and preserve their relationships with suppliers and others having
business dealings with them. The Seller shall continue to make good faith
efforts to take guest room reservations and to book functions and meetings and
otherwise to promote the business of the Property in generally the same manner
as the Seller did prior to the execution of this Agreement.


3.21         Judgments and Liens. On the Closing Date, the Seller will be free
and clear of all judgments and liens.



--------------------------------------------------------------------------------




3.22         Hazardous Substances. Except for matters in Seller’s or Purchaser's
environmental reports and statements, and except for Lender’s requirement for a
“No Further Action” Letter, and except for cleaning supplies and the like used
in the ordinary course of Seller’s business, Seller has no Knowledge of the
presence of any “Hazardous Substances” (as defined hereafter) on the Property
presently occurring on or onto the Property, and “Hazardous Substances” shall
mean any substance or material whose presence, nature, quantity or intensity of
existence, use, manufacture, disposal, transportation, spill, release or effect,
either by itself or in combination with other materials is either:
(1) potentially injurious to the public health, safety or welfare, the
environment or the Property, (2) regulated, monitored or defined as a hazardous
or toxic substance or waste by any Governmental Body, or (3) a basis for
liability of the owner of the Property to any Governmental Body or third party,
and Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, crude oil, or any products, by-products or components
thereof, and asbestos and toxic mold.


3.23         Room Furnishings. All public spaces, lobbies, meeting rooms, and
each room in the Hotel available for guest rental is furnished in accordance
with Licensor's standards for the Hotel and room type.


3.24         License.
 

(a)           The license from Promus Hotels, Inc. (Doubletree Club) (the
“Licensor”) with respect to the Hotel (the “License”) is valid and in full force
and effect, and on the Closing Date Seller will not be in default with respect
thereto (with or without the giving of any required notice and/or lapse of
time); however, the License will not be transferable without Licensor's consent.
 
(b)           Subject to Purchaser obtaining Licensor's consent, neither the
execution, delivery, or performance by the Seller of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance by the
Seller with any of the provisions hereof, will violate, conflict with, result in
a breach of any provision of, constitute a default (or an event that, with
notice or lapse of time or both, would constitute a default) under, result in
the termination of, or result in a right of termination under any of the terms,
conditions, or provisions of, the License.


3.25         Access to Financial Information. Seller shall provide access to
Purchaser's representatives to all financial and other information relating to
the Property, and shall provide Purchaser with detailed financial reporting for
the Hotel for the period beginning January 1, 2004 and ending the Closing Date.
 

3.26         Environmental Matters. There are no violations of any environmental
laws relating to Hazardous Substances respecting the Property or the Hotel. The
Seller has an obligation under the loan documents for the Existing Financing to
obtain a “No Further Action” Letter from the Department of Environmental Control
of New York City.



--------------------------------------------------------------------------------




3.27         Leases. True, complete copies of the Leases, are attached as
Exhibit D hereto. The Leases are, and will at Closing be, in full force and
effect, and Seller is not in default and the Seller shall make good faith
efforts not to be in default with respect thereto (with or without the giving of
any notice and/or lapse of time). The Leases are, or will be at Closing, freely
assignable by Seller and Seller will have obtained all consents of any third
party necessary to assign the Leases to Purchaser.


3.28         Noncontravention. Except as provided in the loan documents, and in
the franchise agreement with Licensor, the execution and delivery of, and the
performance by the Seller of their respective obligations under this Agreement
do not and will not contravene, or constitute a default under, any provision of
applicable law or regulation, or any agreement, judgment, injunction, order,
decree or other instrument binding upon the Seller, or result in the creation of
any lien or other encumbrance on any asset of the Seller.
 

ARTICLE IV


PURCHASER'S REPRESENTATIONS, WARRANTIES AND COVENANTS
 

To induce the Seller to enter into this Agreement, the Purchaser hereby makes
the following representations, warranties and covenants, upon each of which the
Purchaser acknowledges and agrees that the Seller is entitled to rely and has
relied upon:


4.1   Identity and Power.


(a)   Purchaser is and has all requisite powers and all governmental licenses,
authorizations, consents and approvals necessary to carry on their respective
business as now conducted, to execute and deliver this Agreement and any
document or instrument required to be executed and delivered on behalf of the
Purchaser hereunder, to perform its obligations under this Agreement and any
such other documents or instruments and to consummate the transactions
contemplated hereby; and


(b)   Purchaser is a New York limited liability company duly organized, validly
existing under the laws of the State of New York, and has all requisite power
and authority under the laws of such State and under its charter documents to
enter into and perform its obligations under this Agreement and to consummate
the transactions contemplated hereby. Purchaser is in good standing as a limited
liability company in the State of New York.


4.2   Authorization, No Violations and Notices.


(a)   The execution, delivery and performance of this Agreement by Purchaser,
and the consummation of the transactions contemplated hereby have been duly
authorized, adopted and approved by the Purchaser as necessary. No other
proceedings are necessary to authorize this Agreement and the transactions
contemplated hereby. This Agreement has been duly executed by Purchaser and is a
valid and binding obligation enforceable against Purchaser in accordance with
its terms.


(b)   Neither the execution, delivery, or performance by Purchaser of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by Purchaser with any of the provisions hereof, will



--------------------------------------------------------------------------------




(i)   result in the termination of, accelerate the performance required by, or
result in a right of termination or acceleration, or the creation of any lien,
security interest, charge, or encumbrance upon the Purchaser or assets of the
Purchaser, under any of the terms, conditions, or provisions of, the Articles of
Organization or the Operating Agreement of Purchaser, license, lease, agreement,
or other instrument, or obligation to which the Purchaser is a party, or by
which the Purchaser may be bound, or to which the Purchaser or the Purchaser’s
assets may be subject; or


(ii)           violate any judgment, ruling, order, writ, injunction, decree,
statute, rule, or regulation applicable to the Purchaser or its assets.


4.3   Noncontravention. The execution and delivery of this Agreement and the
performance by the Purchaser of its obligations hereunder do not and will not
contravene, or constitute a default under, any provisions of applicable law or
regulation, or any agreement, judgment, injunction, order, decree or other
instrument binding upon Purchaser or result in the creation of any lien or other
encumbrance on any asset of Purchaser.


4.4   Litigation. There is no action, suit or proceeding, pending against the
Purchaser, or Purchaser’s assets, in any court or before any arbitrator or
before any governmental body which (a) in any manner raises any question
affecting the validity or enforceability of this Agreement or any other
agreement or instrument to which Purchaser is a party or by which either is
bound and that is to be used in connection with, or is contemplated by, this
Agreement, (b) could materially and adversely affect the ability of the
Purchaser to perform their obligations hereunder, or under any document to be
delivered pursuant hereto, or (c) could materially and adversely affect the
business or financial position of the Purchaser.


4.5   Bankruptcy. No Act of Bankruptcy has occurred with respect to the
Purchaser.


4.6   No Brokers. The Purchaser has not engaged the services of, nor is it or
will it become liable to, any real estate agent, broker, finder or any other
person or entity for any brokerage or finder's fee, commission or other amount
with respect to the transaction described herein.
 

ARTICLE V


CONDITIONS AND ADDITIONAL COVENANTS
 

The obligations of Seller and Purchaser hereunder are subject to the
satisfaction of the following conditions precedent and the compliance by the
Seller and Purchaser, as applicable, with the following covenants:


5.1   Seller’s Deliveries. The Seller shall have delivered to the Escrow Agent
or the Purchaser, as the case may be, on or before the Closing Date, all of the
documents and other information required of Seller pursuant to Section 6.2.



--------------------------------------------------------------------------------




5.2   Representations, Warranties and Covenants; Obligations of Seller;
Certificate. All of the Seller’s representations and warranties made in this
Agreement shall be true and correct as of the date hereof and as of the Closing
Date as if then made, the Seller shall have performed all of their material
covenants and other obligations under this Agreement, and the Seller shall have
executed and delivered to the Purchaser at Closing a certificate to the
foregoing effect.


5.3   Title Insurance. Good and indefeasible fee simple title to the Real
Property shall be insurable as such by the Title Company at or below its
regularly scheduled rates subject only to Permitted Title Exceptions as
determined in accordance with Section 2.2.


5.4   Condition of Improvements. The Improvements and the Tangible Personal
Property shall be in the same condition at Closing as they are as of the date
hereof, reasonable wear and tear excepted. Except for the Excluded Assets which
shall be distributed to the Seller prior to the Closing Date, the Seller shall
not have removed or caused or permitted to be removed any part or portion of the
Real Property or the Tangible Personal Property unless the same is replaced,
prior to Closing, with similar items of at least equal quality and acceptable to
the Purchaser.


5.5   Utilities. All of the Utilities shall be installed in and operating at the
Property, and service shall be available for the removal of garbage and other
waste from the Property.


5.6   License. From the date hereof to and including the Closing Date, Seller
shall comply with and perform all of the duties and obligations of licensee
under the License.


5.7   Intentionally Omitted.


5.8   Franchise License Contingency. As a condition to Closing, Licensor will
approve the transfer of the franchise to Purchaser or its affiliate or
subsidiary. Purchaser shall be responsible for obtaining, and shall use diligent
efforts to obtain, the franchise license with Licensor respecting the Hotel.
Seller shall use diligent efforts in assisting Purchaser in obtaining the
franchise license with Licensor, and shall fully cooperate with Purchaser's
application and pursuit of said franchise license with Licensor. In the event
that Purchaser is unable to obtain such franchise license from Licensor on or
before the Closing Date, then either (i) the parties hereto shall agree to
extend the Closing Date for thirty (30) days after the Closing Date, or (ii)
Purchaser, at Purchaser's sole option, may elect to terminate this Agreement and
receive a refund of the Deposit with interest thereon.
 
5.9.   Liquor License. Seller shall cooperate with Purchaser in endeavoring to
allow Purchaser to use the liquor license for the Hotel to operate the
facilities in the Hotel presently serving liquor until Purchaser can obtain its
own liquor license; provided, that, Purchaser indemnifies Seller and HHMLP
against any liability which may arise by reason of Purchaser's use of the liquor
license for the Hotel. The indemnity must be in form and substance satisfactory
to Seller; provided that Purchaser shall promptly hereafter apply for and use
reasonable efforts to procure such license or licenses prior to the Closing, and
provided further that in the event that such approval shall not have been
obtained, notwithstanding the foregoing, and to the extent not prohibited by
applicable law, Seller shall, or shall cause HHMLP, to enter into an Interim
Beverage Service Agreement with Purchaser, in form and substance acceptable to
Seller, which will permit Purchaser to have use of the liquor license for the
Hotel from the Closing Date until the earlier of (i) Purchaser's receipt of a
new liquor license for the Hotel, or (ii) six (6) months from the Closing Date.



--------------------------------------------------------------------------------




5.10.          Existing Financing. Purchaser shall have the obligation to assume
the Existing Financing at Closing, and Purchaser shall bear all costs and
expenses associated with the assumption of the Existing Financing.


5.11   Existing Percentage Lease. Seller shall cause the existing percentage
lease with HHMLP to be terminated on the Closing Date, and Seller shall be
responsible for all fees and costs associated with such termination. 


5.12   Capital Reserves/PIP. Any Licensor mandated capital expenditures at
transfer shall be funded by the Purchaser. The Seller shall retain all capital
expenditure reserves.


5.13   Franchise Agreement. Purchaser shall be solely responsible for any and
all costs associated with the termination or cancellation of Seller’s existing
License with Licensor, the transfer of such License to Purchaser, and/or the
purchase of a new franchise license from Licensor or another hotel franchisor.
Seller shall cooperate with Purchaser in Purchaser’s endeavor to obtain a
franchise license with Licensor. In the event the Hotel does not continue as a
Doubletree Club following the Closing and/or Purchaser elects to adopt a new
franchise for the Hotel, Seller shall have an absolute right to approve
Purchaser’s new franchise selection for the Hotel.


5.14   Intentionally Omitted. 


5.15   Closing Costs. On the Closing Date, (a) Purchaser shall pay all costs and
fees in connection with Purchaser’s assumption of the Existing Financing and (b)
Seller and Purchaser shall pay equally the real estate transfer taxes.


ARTICLE VI


CLOSING


6.1   Closing. Closing shall be held at a location that is mutually acceptable
to the parties, on May 13, 2005.


6.2   Seller’s Deliveries. At Closing, the Seller shall deliver to Purchaser all
of the following instruments, each of which shall have been duly executed and,
where applicable, acknowledged on behalf of the Seller and shall be dated as of
the date of Closing:
 

(a)   Bargain and Sale Deed (“Deed”).


(b)   The Assignment and Assumption Agreement.



--------------------------------------------------------------------------------




(c)   The FIRPTA Certificate for the Seller who are eligible to execute such
certificate.
 

(d)   True, correct and complete copies of all warranties, if any, of
manufacturers, suppliers and installers possessed by the Seller and relating to
the Improvements and the Personal Property, or any part thereof.
 

(e)   The certificate required by Section 5.2..
 

(f)   Appropriate consent of the Seller, authorizing (A) the execution of any
documents to be executed and delivered by the Seller prior to, at or otherwise
in connection with Closing and in connection with the transactions contemplated
by this Agreement, and (B) the performance by the Seller of its obligations
hereunder and under such documents.
 

(g)   Valid, final and unconditional certificate(s) of occupancy for the Real
Property and Improvements, issued by the appropriate Governmental Body.
 

(h)   All current real estate and personal property tax bills in the Seller's
possession or under its control.
 

(i)    A set of all guest registration cards, guest transcripts, guest
histories, and all other available guest information.
 

(j)    A list of advance room reservations, functions and the like, in
reasonable detail so as to enable the Purchaser to honor the Seller’s
commitments in that regard.
 

(k)   All keys for the Property.
 

(l)    All books, records, operating reports, appraisal reports, files and other
materials in the Seller’s possession or control.
 

(m)          Such proof, reasonably acceptable to the Seller evidencing the
payment by Purchaser and Seller of all transfer taxes, if any, incurred in
connection with the transactions contemplated by this Agreement. 


6.3   Purchaser's Deliveries. At Closing, the Purchaser shall pay or deliver to
the Seller the following:
 

(a)   The Consideration, the amount equal to one-half the real estate transfer
taxes, the costs and fees associated with the assumption of the Existing
Financing with Lender, and other amounts owed by Purchaser at Closing pursuant
hereto;
 

(b)   The Assignment and Assumption Agreement;


(c)   Proof of assumption of the Existing Financing by Purchaser;



--------------------------------------------------------------------------------




(d)   Appropriate consent of the Purchaser, authorizing (A) the execution of any
documents to be executed and delivered by the Purchaser prior to, at or
otherwise in connection with Closing and in connection with the transactions
contemplated by this Agreement, and (B) the performance by the Purchaser of its
obligations hereunder and under such documents; and
 

(e)   Any other document or instrument reasonably requested by the Seller or
required hereby.


6.4   Closing Costs. Real estate transfer taxes due, if any, shall be paid
equally by Purchaser and Seller. All filing fees, recording or other similar
taxes due with respect to the transfer of the Property and all charges for title
insurance premiums and the assumption of the Existing Financing shall be paid by
the Purchaser.


6.5   Income and Expense Allocations. All income and expenses with respect to
the Property, determined in accordance with United States generally accepted
accounting principles consistently applied, shall be allocated between the
Seller and the Purchaser. The Seller shall be entitled to all income (including
all cash box receipts and cash credits for unused expendables) which shall be
part of the Excluded Assets, and responsible for all expenses for the period of
time up to but not including 12:01 a.m. on the Closing Date, and the Purchaser
shall be entitled to all income and responsible for all expenses for the period
of time from, after and including 12:01 a.m. on the Closing Date. Only
adjustments for ground rent, if applicable, and real estate taxes shall be shown
on the settlement statements (with such supporting documentation as the parties
hereto may require being attached as exhibits to the settlement statements) and
shall increase or decrease (as the case may be) the amount payable by the
Purchaser. All other such adjustments shall be made by separate agreement
between the parties and shall be payable by check or wire transfer directly
between the parties. Without limiting the generality of the foregoing, the
following items of income and expense shall be allocated as of the Closing Date:
 

(a)   Current and prepaid rents, including, without limitation, prepaid room
receipts, function receipts and other reservation receipts.
 

(b)   Real estate and personal property taxes.
 

(c)   Amounts under the Operating Agreements.
 

(d)   Utility charges (including but not limited to charges for water, sewer and
electricity).
 

(e)   Wages, vacation pay, pension and welfare benefits and other fringe
benefits of all persons employed at the Property who the Purchaser elects to
employ.
 

(f)   All prepaid reservations and contracts for rooms confirmed by Seller prior
to the Closing Date for dates after the Closing Date, all of which Purchaser
shall honor.
 

Purchaser shall cooperate with Seller in the collection of any accounts
receivable or revenues accrued prior to the Closing Date for Seller, but if
Purchaser collects same, such amounts will be promptly remitted to Seller in the
form received.
 

--------------------------------------------------------------------------------


 
If accurate allocations cannot be made at Closing because current bills are not
obtainable (as, for example, in the case of utility bills or tax bills), the
parties shall allocate such income or expenses at Closing on the best available
information, subject to adjustment upon receipt of the final bill or other
evidence of the applicable income or expense. Any income received or expense
incurred by the Seller or the Purchaser with respect to the Property after the
date of Closing shall be promptly allocated in the manner described herein and
the parties shall promptly pay or reimburse any amount due. The Seller shall pay
at Closing all special assessments and taxes applicable to the Property which
are due on or before the Closing. 




ARTICLE VII


CONDEMNATION; RISK OF LOSS


7.1   Condemnation. In the event of any actual or threatened taking, pursuant to
the power of eminent domain, of all or any portion of the Real Property, or any
proposed sale in lieu thereof, the Seller shall give written notice thereof to
the Purchaser promptly after the Seller learn or receive notice thereof. If all
or any part of the Real Property is, or is to be, so condemned or sold such that
the Hotel cannot be operated in the manner in which it currently is operated,
the Purchaser shall have the right to terminate this Agreement pursuant to
Section 8.3. If the Purchaser elects not to terminate this Agreement, all
proceeds, awards and other payments arising out of such condemnation or sale
(actual or threatened) shall be paid or assigned, as applicable, to the
Purchaser at Closing.


7.2   Risk of Loss. The risk of any loss or damage to the Property prior to the
Closing shall remain upon the Seller. If any such loss or damage to more than
twenty five percent (25%) of the value of the Improvements occurs prior to
Closing, the Purchaser shall have the right to terminate this Agreement pursuant
to Section 8.3. If the Purchaser elects not to terminate this Agreement, all
insurance proceeds and rights to proceeds arising out of such loss or damage
shall be paid or assigned, as applicable, to the Purchaser at Closing.
 

ARTICLE VIII


LIABILITY OF PURCHASER; INDEMNIFICATION BY SELLER;
TERMINATION RIGHTS


8.1   Liability of Purchaser. Except for any obligation expressly assumed or
agreed to be assumed by the Purchaser hereunder and in the Assignment and
Assumption Agreement, the Purchaser do not assume any obligation of the Seller
or any liability for claims arising out of any occurrence prior to Closing.
 

8.2   Termination by Purchaser. If any condition set forth herein cannot or will
not be satisfied prior to Closing, or upon the occurrence of any other event
that would entitle the Purchaser to terminate this Agreement and its obligations
hereunder, and the Seller fails to cure any such matter within five days after
notice thereof from the Purchaser, the Purchaser, at its option and as its sole
remedy, shall elect either (a) to terminate this Agreement and all other rights
and obligations of the Seller and the Purchaser hereunder shall terminate
immediately, or (b) to waive its right to terminate and, instead, to proceed to
Closing.



--------------------------------------------------------------------------------




8.3   Termination by Seller. If, prior to Closing, the Purchaser’s default in
performing any of their obligations under this Agreement (including its
obligation to purchase the Property), and the Purchaser fails to cure any such
default within five days after notice thereof from the Seller, then the Seller’s
sole remedy for such default shall be to terminate this Agreement. Upon such
termination, Seller shall be entitled to receive the Deposit as LIQUIDATED
DAMAGES in full and complete satisfaction of any and all damages incurred by
Seller on account of such default, it being acknowledged and agreed that in the
event of any such default it would be difficult or impossible to ascertain the
precise amount of such damages and the amount of the Deposit are fair and
reasonable estimates of the amount of such damages. Upon notice to the Escrow
Agent of Purchaser' default, the Escrow Agent shall transfer the Deposit to
Seller.


8.4.   Indemnification by Purchaser. Notwithstanding anything herein to the
contrary, Purchaser hereby indemnifies and holds Seller harmless from and
against any and all claims, costs, penalties, damages (including, but not
limited to, liquidated damages), losses, liabilities and expenses (including,
but not limited to, reasonable attorneys' fees), that may at any time be
incurred by or claimed against the Seller as a result of the termination,
cancellation, or transfer of the License or as a result of any violation or
breach of the License. Purchaser further indemnifies and holds Seller harmless
from and against any and all claims, costs, penalties, damages, losses,
liabilities and expenses (including reasonable attorneys' fees), that may at any
time be incurred by or claimed against the Seller as a result of any violation
or breach of any of the Existing Financing Documents with GE Capital, and
Purchaser shall be solely responsible for any and all costs and expenses
associated with any such violation or breach of any of the Existing Financing
Documents.



ARTICLE IX


MISCELLANEOUS PROVISIONS


9.1   Completeness; Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated hereby and supersedes all prior discussions, understandings,
agreements and negotiations between the parties hereto. This Agreement may be
modified only by a written instrument duly executed by the parties hereto.


9.2   Assignments. The Purchaser may assign its rights hereunder to any
affiliate of Purchaser without the consent of the Seller. No such assignment
shall relieve the Purchaser of any of its obligations and liabilities hereunder.


9.3   Successors and Assigns. The benefits and burdens of this Agreement shall
inure to the benefit of and bind the Purchaser and the Seller and their
respective party hereto.



--------------------------------------------------------------------------------




9.4   Days. If any action is required to be performed, or if any notice, consent
or other communication is given, on a day that is a Saturday or Sunday or a
legal holiday in the jurisdiction in which the action is required to be
performed or in which is located the intended recipient of such notice, consent
or other communication, such performance shall be deemed to be required, and
such notice, consent or other communication shall be deemed to be given, on the
first business day following such Saturday, Sunday or legal holiday. Unless
otherwise specified herein, all references herein to a “day” or “days” shall
refer to calendar days and not business days.


9.5   Governing Law. This Agreement and all documents referred to herein shall
be governed by and construed and interpreted in accordance with the laws of the
State of New York.


9.6   Counterparts. To facilitate execution, this Agreement may be executed in
as many counterparts as may be required. It shall not be necessary that the
signature on behalf of both parties hereto appear on each counterpart hereof.
All counterparts hereof shall collectively constitute a single agreement.


9.7   Severability. If any term, covenant or condition of this Agreement, or the
application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to other persons or circumstances, shall not be
affected thereby provided the parties realize the material benefits of this
Agreement, and each term, covenant or condition of this Agreement shall be valid
and enforceable to the fullest extent permitted by law.


9.8   Costs. Regardless of whether Closing occurs hereunder, and except as
otherwise expressly provided herein, each party hereto shall be responsible for
its own costs in connection with this Agreement and the transactions
contemplated hereby, including without limitation fees of attorneys, engineers
and accountants.


9.9   Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be delivered by hand, transmitted by facsimile
transmission, sent prepaid by Federal Express (or a comparable overnight
delivery service) or sent by the United States mail, certified, postage prepaid,
return receipt requested, at the addresses and with such copies as designated
below. Any notice, request, demand or other communication delivered or sent in
the manner aforesaid shall be deemed given or made (as the case may be) when
actually delivered to the intended recipient.
 

If to the Purchaser:
       
Metro Sai Hospitality L.L.C
 
34 Cleveland Avenue
 
Glenhead, New York 11545
 
Telephone : 516-775-2766
 
Facsimile : 516-775-2966
       
With a copy to:
Brian Wrynn
 
13 Mayflower Place
 
Floral Park, New York 11001
 
Telephone: 516-775-2766
 
Facsimile: 516-775-2966
   
If to the Seller:
5544 JFK III Associates
 
148 Sheraton Drive, Box A
 
New Cumberland, PA 17070
 
Attn: Kiran P. Patel
 
Telephone: 717-770-2405
 
Facsimile: 717-774-7383
   
With a copy to:
Shah & Byler, LLP
 
510 Walnut Street
 
Philadelphia, PA 19106
 
Attn: Lok Mohapatra, Esquire
 
Telephone: 215-238-1045
 
Facsimile: 267-238-1874

 

--------------------------------------------------------------------------------


 
Or to such other address as the intended recipient may have specified in a
notice to the other party. Any party hereto may change its address or designate
different or other persons or entities to receive copies by notifying the other
party and the Escrow Agent in a manner described in this Section.



9.10         Incorporation by Reference. All of the exhibits attached hereto are
by this reference incorporated herein and made a part hereof.


9.11         Survival. All of the representations, warranties, covenants and
agreements of the Seller and the Purchaser made in, or pursuant to, this
Agreement shall survive for a period of six (6) months following Closing and
shall not merge into the Deed or any other document or instrument executed and
delivered in connection herewith.


9.12         Further Assurances. The Seller and the Purchaser each covenant and
agree to sign, execute and deliver, or cause to be signed, executed and
delivered, and to do or make, or cause to be done or made, upon the written
request of the other party, any and all agreements, instruments, papers, deeds,
acts or things, supplemental, confirmatory or otherwise, as may be reasonably
required by either party hereto for the purpose of or in connection with
consummating the transactions described herein.


9.13         No Partnership. This Agreement does not and shall not be construed
to create a partnership, joint venture or any other relationship between the
parties hereto except the relationship of Seller and Purchaser specifically
established hereby.


9.14         Time of Essence. Time is of the essence with respect to every
provision hereof.
 
9.15         Confidentiality. Purchaser and Seller and their representatives,
including any professionals representing the Purchaser and Seller, shall keep
the existence and terms of this Agreement strictly confidential, except to the
extent disclosure is compelled by law, and then only to the extent of such
compulsion.



--------------------------------------------------------------------------------




9.16         Publicity. The parties agree that no party shall contact or conduct
negotiations with public officials, make any public pronouncements, issue press
releases or otherwise furnish information regarding this Agreement and/or the
transactions contemplated by this Agreement to a third party without obtaining
the prior written consent of all parties. No party, or its employees with
knowledge of the transactions contemplated herein, shall trade in the securities
of any affiliate of Purchaser until a public announcement of the transactions
contemplated by this Agreement has been made public.




[The remainder of the page is intentionally left blank]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement to
be executed in their names by their respective duly-authorized representatives.



 
SELLER:
     
5544 JFK III ASSOCIATES, a Pennsylvania limited partnership
     
By:
Hersha Hospitality, LLC, a Virginia limited liability company, its sole general
partner
             
By:
  
   
Jay H. Shah, Manager
     
PURCHASER:
     
METRO SAI HOSPITALITY L.L.C., a New York limited liability company
         
By:
  
   
Dr. Ashok Dhabuwala, Managing Member

 

--------------------------------------------------------------------------------